Scott, Judge,
delivered the opinion of the court.
This case is brought here by the appellee on a motion to affirm the judgment, on the ground that the appellant has not brought his appeal here within the time required by law. It *126appears from the record that there has been no final judgment in the cause. The construction of the statute relative to appeals has been uniform, that there must be a final judgment in a cause before an appeal can be taken. The motion of the appellees will therefore be overruled, for the reason that the cause is still pending in the court below, and until it is finally disposed of no appeal will lie to this court. The other judges concur.